1                                                                             The Hon. Thomas S. Zilly
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
8
                                         AT SEATTLE
9
10
       UNITED STATES OF AMERICA,                                   No. CR17-215-TSZ
11
                                 Plaintiff,
12
                            v.                                     STIPULATION AND ORDER
13                                                                 SETTLING THIRD-PARTY CLAIM
14                                                                 TO FIREARMS
       TROY R. JOHNSON,
15
                            Defendant,
16
       And,
17
18     JACQUELYNE WOOD,
19                   Third-Party Claimant.
20
21
22
             The United States and third-party claimant Jacquelyne Wood present the
23
     following stipulation and proposed order to settle the interest Ms. Wood has asserted in
24
     the .22 caliber Kel-Tec pistol and .22 caliber Savage Arms short barrel rifle that were
25
     forfeited by the Defendant in this case.
26
27
28
      Stipulation and Order Settling Third-Party Claim to Firearms - 1           UNITED STATES ATTORNEY
                                                                                700 STEWART STREET. SUITE 5220
      U.S. v. Troy R. Johnson, CR17-215-TSZ
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                        (206) 553-7970
 1                            I.       RELEVANT PROCEDURAL FACTS
 2          The Defendant in this case agreed to forfeit two firearms pursuant to the plea he
 3 entered on March 14, 2018 (Dkt. No. 43). Prior to the Defendant’s sentencing, the Court
 4 entered a preliminary order forfeiting his interest in those firearms (Dkt. No. 51).
 5 Thereafter, as required by 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P. 32.2(b)(6)(C), the
 6 United States published notice of the preliminary order of forfeiture and its intent to
 7 dispose of the firearms in accord with governing law (Dkt. No. 52). That notice
 8 informed any third parties claiming an interest in the firearms they were required to file
 9 a petition with the Court within 60 days of the notice’s first publication on June 10, 2018
10 (Id.). As required by Fed. R. Crim. P. 32.2(b)(6)(A), the United States also sent notice
11 and a copy of the preliminary order to four individuals who appeared to be potential
12 claimants based on the underlying investigative material, including Ms. Wood. As
13 provided by 21 U.S.C. § 853(n)(2), this direct notice advised that if the recipients
14 wanted to assert an interest in either of the firearms, they were required to file a petition
15 within 30 days of receiving it. Three of those direct notices were delivered on August
16 10, 2018, and the fourth was returned from both known addresses.
17          On September 6, 2018, Ms. Wood filed a claim to both of the firearms (Dkt. No.
18 57). In her claim, Ms. Wood asserts she is their rightful owner, as they belonged to her
19 deceased father, Nathanial Davis, Sr., and she is the administrator for his estate (Id.).
20          No competing claims to the firearms have been filed, and the periods for doing so
21 have expired – on August 9, 2018 for the published notice, and on September 9, 2018 for
22 the direct notices.
23
24                                           II.      STIPULATION
        The United States and Ms. Wood HEREBY STIPULATE to the following facts:
25
26          1.       Ms. Wood reports these firearms were stolen from her father’s home in
27
28
     Stipulation and Order Settling Third-Party Claim to Firearms - 2    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET. SUITE 5220
     U.S. v. Troy R. Johnson, CR17-215-TSZ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1 Tacoma, Washington in March 2017. She reports her father was in the hospital at the
 2 time and never returned home before his death. Ms. Wood has asked the Pierce County
 3 Sheriff’s Office to provide her with a copy of the report reflecting the break-in, but she
 4 has not yet received it. The Bureau of Alcohol, Tobacco, Firearms and Explosives
 5 (ATF) has provided eTrace reports for both firearms, reflecting their last purchase
 6 through a federally licensed firearms dealer. The eTrace report for the .22 caliber Kel-
 7 Tec pistol reflects Ms. Wood’s father purchased that pistol from a licensed gun shop in
 8 Tacoma on July 22, 2010. The eTrace report for the .22 caliber Savage Arms short barrel
 9 rifle, however, reflects it was purchased by a different individual from a licensed gun
10 shop in Enumclaw, Washington in 1979. The eTrace reports, in other words, establish
11 that Ms. Wood’s father was the rightful owner of the pistol, but he was not the rightful
12 owner of the rifle.
13          2.       Ms. Wood affirms the information reflected in Paragraph 1 is true and
14 correct. She also affirms that no one living in her residence is prohibited from possessing
15 a firearm.
16          3.       Based on the information reflected in Paragraph 1, the United States agrees
17 that Ms. Wood’s father, Nathanial Davis, Sr., had a vested interest in the pistol, as
18 recognized in 21 U.S.C. § 853(n)(6)(A), before the Defendant in this case possessed it.
19          4.       Based on the information reflected in Paragraph 1, Ms. Wood recognizes
20 the .22 caliber Savage Arms short barrel rifle did not belong to her father and withdraws
21 her claim to the rifle.
22          5.       Based on the information reflected in Paragraph 1, and Ms. Wood’s
23 affirmation in Paragraph 2, the United States recognizes Mr. Davis’ vested interest in the
24 pistol and agrees it will return it to Ms. Wood, as the administrator of his estate. Ms.
25 Wood understands the pistol constitutes evidence in this case and cannot be returned
26 before these criminal proceedings, to include any criminal appeal, are completed. The
27
28
     Stipulation and Order Settling Third-Party Claim to Firearms - 3    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET. SUITE 5220
     U.S. v. Troy R. Johnson, CR17-215-TSZ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1 seizing agency, the Drug Enforcement Administration, will effect the return of the pistol
 2 to Ms. Wood.
 3          6.       Ms. Wood understands and agrees the pistol will be returned in its current
 4 condition, as it was seized from the Defendant in this case.
 5          7.       Ms. Wood understands and agrees that this stipulation fully and finally
 6 resolves her claim to the pistol and the rifle. Ms. Wood waives any right to further
 7 litigate or pursue her claim, in this or any other proceeding, judicial or administrative.
 8          8.       Upon return of the pistol, Ms. Wood agrees to release and hold harmless
 9 the United States and any involved state or local law enforcement agencies, their agents,
10 representatives, and/or employees, from any and all claims she may possess, or that
11 could arise, based on the seizure, detention, and return of the pistol.
12          9.       The United States and Ms. Wood agree they will each bear their own costs
13 and attorney’s fees associated with the seizure, detention, and return of the pistol, as well
14 as Ms. Wood’s claim and this stipulation. Ms. Wood expressly waives any right to seek
15 attorneys’ fees pursuant to 28 U.S.C. § 2465.
16          10.      Ms. Wood understands that, after this stipulation is filed, the United States
17 will be moving to finally forfeit the rifle, to which Ms. Wood’s has withdrawn her claim.
18          11.      In light of this stipulation, the United States and Ms. Wood agree the Court
19 may strike the scheduling deadlines set in the minute order it entered on September 7,
20 2018 (Dkt. No. 59).
21          12.      The United States and Ms. Wood agree the terms of this stipulation are
22 subject to review and approval by the Court, as provided in the proposed order below. If
23
24 ///
25
26 ///
27
28
     Stipulation and Order Settling Third-Party Claim to Firearms - 4      UNITED STATES ATTORNEY
                                                                          700 STEWART STREET. SUITE 5220
     U.S. v. Troy R. Johnson, CR17-215-TSZ
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 the Court enters the proposed order, a violation of any term or condition of this
 2 stipulation shall be construed to be a violation of that order.
 3
                                                                  Respectfully submitted,
 4
                                                                  ANNETTE L. HAYES
 5
                                                                  United States Attorney
 6
 7
 8
     DATED: 10/29/18                                               /s Michelle Jensen
 9                                                                MICHELLE JENSEN
                                                                  Assistant United States Attorney
10
                                                                  700 Stewart Street, Suite 5220
11                                                                Seattle, WA 98101
12                                                                (206) 553-2242
                                                                  Michelle.Jensen@usdoj.gov
13
14
15
16
17 DATED:                                                          /s Jacquelyne Wood
                                                                  JACQUELYNE WOOD
18
                                                                  Third-Party Claimant
19                                                                2905 44th Street NE
20                                                                Tacoma, WA 98422
                                                                  jaydub2905@hotmail.com
21
22
23 ///
24
25
26 ///
27
28
     Stipulation and Order Settling Third-Party Claim to Firearms - 5              UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET. SUITE 5220
     U.S. v. Troy R. Johnson, CR17-215-TSZ
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
1                                                       ORDER
2
             The Court has reviewed the above stipulation between the United States and
3
     third-party claimant Jacquelyne Wood, which settles the interest Ms. Wood has asserted
4
     in the .22 caliber Kel-Tec pistol and .22 caliber Savage Arms short barrel rifle (Dkt. No.
5
     57) that have already been forfeited by the Defendant in this case (Dkt. No. 51). The
6
     Court hereby APPROVES the stipulation and its terms.
7
             In light of this stipulation, the Court STRIKES the scheduling dates set in the
8
     minute order it entered on September 7, 2018 (Dkt. No. 59).
9
             IT IS SO ORDERED.
10
11
             DATED this 29th day of October, 2018.


                                                                   A
12
13
14                                                                 Thomas S. Zilly
15                                                                 United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order Settling Third-Party Claim to Firearms - 6               UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET. SUITE 5220
      U.S. v. Troy R. Johnson, CR17-215-TSZ
                                                                                      SEATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
